Citation Nr: 1452191	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  13-11 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and J.N. & J.N.


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, issued on behalf of the RO in Muskogee, Oklahoma.  That decision denied the Veteran's claim of entitlement to service connection for PTSD, which was later expanded to include any acquired psychiatric disorder.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, major depressive disorder and anxiety disorder are related to active duty service.  


CONCLUSION OF LAW

Major depressive disorder and anxiety disorder were incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's September 2013 VA examination resulted in diagnoses of major depressive disorder and anxiety disorder NOS.  The Veteran's DD-214 shows that he had wartime active duty service in Korea, where he served in the artillery.  The Veteran has provided statements and testimony discussing an instance where an intruder infiltrated his camp.  J.N., a lifelong friend testified that the Veteran discussed this incident as far back as 1956, after the Veteran had separated from service.  R.M.B. provided a statement in July 2012 where she reported the Veteran discussing this incident.  The Veteran is competent to report his personal history, and J.N. and R.M.B. are competent to report what they have witnessed the Veteran discuss.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds their statements credible.  While PTSD was not found on examination, it is clear that the Veteran was in fear of hostile military activity related to his service in Korea.  Though PTSD was not diagnosed, other psychiatric disability may be service-connected if present in service or otherwise related to active duty.  In the Veteran's September 2013 VA examination, the examiner did not indicate whether psychiatric disability had its onset in service.  However, the examiner did indicate that the  depression and anxiety was not secondary to his service-connected depression and hearing loss, because the stronger link was to his traumatic experiences in Korea.  The Veteran has also submitted a private evaluation from September of this year.  In that evaluation, the doctor stated that the Veteran's night terrors and startle response seem to be related to his Kora experiences, although he diagnosed the Veteran with an unspecified neurocognitive disorder, and ruled out PTSD.  Given the above and resolving all doubt in the Veteran's favor, service connection for major depressive disorder and anxiety disorder is allowed.   


ORDER

Service connection for major depressive disorder and anxiety disorder is allowed.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


